Citation Nr: 0822110	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  91-17 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia



THE ISSUES

Entitlement to service connection for heart disease.

Entitlement to a disability rating greater than 30 percent 
for paroxysmal supraventricular tachycardia.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and his mother



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from July 1955 to May 1957.  

This appeal has been previously before the Board of Veterans' 
Appeals (Board) several times.  The veteran appealed a 
November 2000 denial to the United States Court of Appeals 
for Veterans Claims (Court) and the Court granted a joint 
motion for remand filed by the parties to the case in 
September 2001.  In May 2002, the Board remanded the issues 
on appeal for additional evidentiary and procedural 
development.  Such development having been accomplished, the 
veteran's case is once again before the Board for appellate 
review. 

The veteran and his mother presented sworn testimony in 
support of his appeal during a hearing in September 1998 
before a Veterans Law Judge who has since retired.  Because 
the veteran has a right to a hearing before a Veterans Law 
Judge who will render the final decision in his appeal, 
(38 C.F.R. § 20.707) the Board offered him the opportunity 
for another hearing.  In a June 2008 response, the veteran 
indicated that he did not wish another hearing.  Therefore, 
the Board will proceed with appellate review without further 
delay.

In a December 2007 letter, the veteran's wife requests an 
apportionment of her husband's VA pension benefits, following 
the reduction in the amount of those benefits which is 
payable to the veteran while he is incarcerated.  She asserts 
that she is unable to work on account of various health 
problems and needs the VA pension to support herself.  This 
claim is referred to the RO for appropriate action.

The issue of entitlement to a disability rating greater than 
30 percent for paroxysmal supraventricular tachycardia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Other than paroxysmal supraventricular tachycardia, heart 
disease was not initially manifest during service or within 
one year following the veteran's discharge from service.

2.  The veteran's currently-shown heart disease, other than 
the paroxysmal supraventricular tachycardia, was not 
proximately caused by paroxysmal supraventricular tachycardia 
and is not otherwise related to paroxysmal supraventricular 
tachycardia.


CONCLUSION OF LAW

Service connection for heart disease, other than paroxysmal 
supraventricular tachycardia, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection for heart 
disease is warranted, either as directly related to service 
or as proximately caused by his supraventricular paroxysmal 
tachycardia.  

Duties to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159.  This notice should be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Review of the claims file 
shows that the veteran was informed of these elements with 
regard to his claims in a July 2002 letter and again in a 
March 2007 letter.  

The veteran was informed of the rationale for the assignment 
of the current disability rating and effective date of the 
award of a 30 percent disability rating for paroxysmal 
supraventricular tachycardia in the November 2000 rating 
decision which assigned the rating and effective date.  
Additionally, the November 2000 Board decision which awarded 
the 30 percent disability rating contains an extensive 
discussion of the rating criteria and the basis for the award 
of a 30 percent disability rating.  He has been informed of 
the law and regulations governing disability ratings and the 
assignment of effective dates in multiple Statements of the 
Case and Supplemental Statements of the Case throughout the 
lengthy course of this appeal.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  We note that the 
veteran's claims were most recently re-adjudicated by the RO 
in July 2007, after the provision of multiple notices in 
these areas.

The record on appeal contains service medical records, 
private medical records, VA medical records, multiple medical 
opinions, and the veteran's own contentions in support of his 
claims.  No outstanding records have been identified.  We 
note that during the veteran's videoconference hearing in 
September 1998, he testified that he received treatment for 
heart disease at Villa Rica Hospital in Villa Rica, Georgia 
in 1957.  He was furnished appropriate release of information 
forms in March 1999 so that VA could attempt to obtain 
pertinent medical evidence, such as those 1957 records from 
Villa Rica Hospital.  However, he did not return the release 
forms to VA.  Thus, the Board considers that the VA's duty to 
notify and assist requirements have been met.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arteriosclerosis, 
hypertension, or myocarditis becomes manifest to a degree of 
10 percent within one year of the veteran's discharge from 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the veteran's period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records reveal that at the time 
of examination for enlistment into active military service, 
July 1955, his vascular system was considered within normal 
limits and his blood pressure was 118 systolic and 
58 diastolic (118/58).  In August 1955, the veteran was 
hospitalized because of irregular heart action and shortness 
of breath.  The diagnosis was observation, medical, for heart 
disease, because of tachycardia and palpitations, no disease 
found.

The veteran was hospitalized again in January 1956 for 
palpitations, chest pain and shortness of breath.  He was 
discharged in February 1956 with a diagnosis of anxiety 
reaction, chronic, moderate, in a passive aggressive 
personality.  In November 1956 he was again hospitalized for 
paroxysmal tachycardia.  He was transferred to another 
facility later in November 1956 with a transfer diagnosis of 
paroxysmal tachycardia and suspect rheumatic fever, systolic 
gallop and pericardial pain.  He was discharged in December 
1956 with a final diagnosis of paroxysmal tachycardia, cause 
undetermined.

At the time of physical examination for separation from 
service in May 1957 the veteran's heart and vascular systems 
were clinically evaluated as normal.  His blood pressure was 
measured as 122/70.  A chest x-ray was negative.

The earliest post-service indication of the veteran's health 
consists of the report of a hospitalization for nephritis in 
April 1964.  This infection caused acute congestive heart 
failure, demonstrated on X-ray study.  Following ten days of 
treatment, the congestive heart condition resolved, as shown 
by his clinical records and a subsequent X-ray study.  The 
report of a VA examination conducted in June 1964 shows that 
the veteran was considered to have had chronic nephritis and 
hypertensive cardiovascular renal disease at that time.  A 
letter from his private treating physician dated in June 1964 
is to the effect that the veteran's diagnosis of tachycardia 
in service was "probably" related to nervous tension, since 
the veteran had no apparent organic heart disease at that 
time in 1964.  The physician further explained that the 
congestive heart failure was secondary to the nephritis and 
not related to the tachycardia.  He also explained that the 
veteran's congestive heart failure had resolved following 
treatment.  

The next medical evidence of record is private treatment 
records dated between 1972 to 1977.  During this time he was 
evaluated for several disorders including palpitations.  
Several elevated blood pressure readings were also recorded.  
The veteran was hospitalized at a private facility in 
December 1980.  The discharge diagnoses were arteriosclerotic 
heart disease; atrial fibrillation; and early congestive 
heart failure.

Thus, it appears that the veteran's first chronic, permanent 
cardiac disease, other than the supraventricular tachycardia, 
was the elevated blood pressure readings shown in the 1970s.  
His earliest cardiac diagnosis, other than the 
supraventricular tachycardia, was the arteriosclerotic 
disease diagnosed in 1980.  The Board therefore concludes 
that no cardiac disease, other than supraventricular 
tachycardia, can be shown to have been initially manifested 
in service or within one year after service.  Heart disease 
did not develop in service and may not be presumed to have 
developed in service.

The veteran also contends that his currently-shown heart 
disease could be related to or proximately caused by his 
service-connected supraventricular tachycardia.  Disability 
which is proximately due to or the result of a service-
connected disease or injury also shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310.

The record on appeal contains multiple medical opinions 
addressing this question.  The weight of the medical evidence 
is against this assertion, however.  In December 1995, a VA 
examiner opined that the veteran's arteriosclerotic heart 
disease should be considered "adjunct" to the 
supraventricular tachycardia he experienced in the military.  
In June 1997, another VA examiner attributed the veteran's 
coronary artery disease to diabetes and his history of 
smoking.  In an undated opinion, following a review of the 
veteran's medical records, a VA fee basis examiner rendered 
an opinion that the veteran's past history of 
supraventricular tachycardia was not likely to be related to 
his current history of atherosclerotic heart disease.  It was 
added that while chronic supraventricular tachycardia could 
result in some long term cardiac problems, such as left 
ventricle systolic dysfunction, this did not appear to have 
been the case in the veteran's situation.  The physician 
further opined that the veteran's ischemic heart disease, 
which required four vessel bypass following a heart attack in 
1990, was more likely related to the other exhibited cardiac 
risk factors.

Similarly, a VA cardiologist noted in January 1998 that it 
was unlikely that the veteran's history of supraventricular 
tachycardia was related to his later development of clinical 
manifestations relating to coronary atherosclerotic heart 
disease. The examiner stated that the veteran's coronary 
disease was far more likely to be related to his multiple 
cardiac risk factors, which were noted to include 
hypercholesterolemia, diabetes, hypertension, and tobacco 
use.

In a June 2003 opinion for the file, a VA staff cardiologist 
and an associate professor of medicine at the Emory 
University reviewed the veteran's claims file and rendered 
the opinion that, "It is extremely unlikely that the 
patient's history of supraventricular tachycardia was related 
in any way to the development of atherosclerotic coronary 
disease.  The patient's history of tobacco use, 
hypercholesterolemia, diabetes, hypertension and diabetes are 
the likely etiologies of his atherosclerotic heart disease."  

In the report of an April 2004 VA examination, the examiner 
wrote, "it is highly unlikely that [the veteran's] current 
significant obstructive coronary atherosclerotic heart 
disease is related in any way to his supraventricular 
tachycardia."  The examiner explained that these are two 
completely distinct entities and are unrelated.  Again, the 
examiner attributed the veteran's coronary atherosclerotic 
heart disease to his history of hypertension, 
hypercholesterolemia, cigarette use and diabetes mellitus.  
In a January 2006 report of a VA examination, another VA 
cardiologist rendered the same conclusions.  

In sum, the medical evidence is against the veteran's claim 
of a secondary or proximate causation relationship between 
the service-connected paroxysmal supraventricular tachycardia 
and his development of other cardiac disease, including 
hypertension, coronary artery disease, and atherosclerotic 
heart disease.  Service connection on a secondary basis is 
therefore denied.  No other relationship to service is 
postulated or shown in the evidence of record, either.  The 
preponderance of the evidence is against the veteran's claim 
and the appeal must be denied.  


ORDER

Service connection for heart disease, other than paroxysmal 
supraventricular tachycardia is denied.


REMAND

In recently submitted correspondence, the veteran's attorney 
argues that the veteran's service-connected paroxysmal 
supraventricular tachycardia is so disabling that the veteran 
is rendered unable to work.  In support of this assertion, he 
submitted a statement from a Certified Vocational Evaluator, 
who is a Diplomate with the American Board of Disability 
Analysts, and who opined that the veteran's paroxysmal 
supraventricular tachycardia causes marked interference with 
his employment.  As the veteran is incarcerated, the 
Certified Vocational Evaluator based his opinion on an 
interview with the veteran's wife, to include the information 
that the veteran is confined to a wheel chair.  

In light of this opinion, the Board deems that additional 
medical information as to the impact of the veteran's 
service-connected paroxysmal supraventricular tachycardia is 
desirable.  In particular, the opinion submitted by the 
attorney does not address the significant impact of the 
veteran's other heart disease upon his ability to work or his 
wheelchair requirements.  As the Board has determined that no 
other component of the veteran's heart disease is service-
connected, a helpful opinion will separate the impairment 
resulting from the veteran's service-connected disability 
from that impairment resulting from any nonservice-connected 
disability or disease.  Thus, upon remand, the veteran's 
claims file should be provided to a physician with 
appropriate cardiologic expertise for review and opinion on 
this question. 

The currently-assigned 30 percent disability rating is the 
highest schedular rating provided under the rating criteria 
for the evaluation of supraventricular arrhythmias.  
38 C.F.R. § 4.104, Diagnostic Code 7010.  Thus, for the 
veteran to be awarded a higher disability rating, the rating 
would have to be of an extra-schedular nature under the 
provisions of 38 C.F.R. § 3.321(b), which provides additional 
compensation in exceptional cases where an unusual disability 
picture such as marked interference with employment or 
frequent periods of hospitalization is shown.  Due to the 
exceptional nature of these cases, only the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service is authorized to approve an extra-schedular 
evaluation under this regulation.  

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's representative, 
or other appropriate person, provide VA 
with the "updated family report" 
referred to by Charles L. Koah in his 
April 2007 "Clinical Report" that 
addressed interference with the veteran's 
employment, together with any copies of 
medical records documenting the "several 
recent surgeries" that were also 
referenced in Mr. Koah's report.  

2.  Thereafter, the veteran's claims file 
should be forwarded to a VA physician 
with expertise in cardiology for review 
and a medical opinion as to the level of 
impairment arising from the veteran's 
service-connected paroxysmal 
supraventricular tachycardia.  The 
physician is requested to separately 
identify to the extent possible the 
functional impairment arising from 
paroxysmal supraventricular tachycardia 
and that related to the veteran's other 
nonservice-connected heart disease(s).  
The physician is also requested to 
specifically comment upon the opinion as 
to the veteran's unemployability 
submitted by the veteran's attorney.  The 
complete rationale for all opinions 
expressed should be fully explained.

3.  After the development requested above 
has been completed, the RO should again 
review the record, to include rendering a 
determination as to whether referral to 
only the Under Secretary for Benefits or 
the Director of the Compensation and 
Pension Service for consideration of an 
extra-schedular evaluation is warranted 
in this case.  This determination should 
be reduced to writing for the file.  If 
the benefit sought on appeal remains 
denied, the veteran and his attorney 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


